Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the remarks/arguments filed on 01/14/2021.
Claims 1-20 are currently pending.
Claims 4, 11 and 18 are currently amended.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 6, 16 of U.S. Patent No. 10334562 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 8, 15 of the instant application merely broaden the scope of claims 6 and 16 of U.S. Patent No 10334562 B2 by omitting limitations, such as a field having a value from a set of values with one-to-one mapping to a set of predetermined configurations of time resources. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
color-coded for easy comparison.

Claim # in Application (16/681,603)
Claim # in Patent No. US 10334562 B2
1.   A method, comprising: receiving, in first frequency resources, first broadcast signaling that provides a master information block (MIB), wherein the MIB indicates second frequency resources; and receiving, in the second frequency resources, control signaling scheduling second broadcast signaling that provides a system information block (SIB).








6.  A method, comprising: receiving, in predetermined frequency resources of a cell having a bandwidth (BW), first broadcast signaling conveying a master information block (MIB) that includes a field having a value from a set of values with one-to-one mapping to a set of predetermined configurations of time resources; and receiving second broadcast signaling conveying a system information block in time resources corresponding to a configuration from the set of predetermined configurations indicated by the value of the field in the MIB.
8
16

16


Claims 2-7, 9-14 and 16-20 are also rejected for depending from  rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joon K. Ahn et al (WO 2009116751 A2).
Regarding claim 1, Ahn discloses a method, comprising: 
receiving, in first frequency resources, first broadcast signaling that provides a master information block (MIB) (Ahn teaches, on Page 12, section [71], that in step S510, a UE receives a first resource allocation … The first resource allocation may be include in a MIB on the PBCH and may include a PHICH resource and a PHICH duration in a second subframe), wherein the MIB indicates second frequency resources (Ahn teaches, on Page 11, section [66], that a UE receives an MIB 300 on a PBCH, and acquires a resource allocation of a On the basis of the resource allocation of the PHICH, the UE acquires a resource region of the PHICH in a subframe at which an SIB-1 310 is transmitted); and 
receiving, in the second frequency resources, control signaling scheduling second broadcast signaling that provides a system information block (SIB) (Ahn teaches, on Page 12, section [73]-[75], that in step S540, the UE receives a second resource allocation of the control channel on a third downlink channel in the second subframe …and the second resource allocation of the control channel is includes in a SIB, e.g. SIB-1).
Ahn additionally teaches, on Page 5, section [33], that the technique, method and apparatus described can be applied to a frequency division duplex (FDD) system or time division duplex (TDD) system. In the FDD system, uplink transmission and downlink transmission may use same time but different frequency bands.	
Regarding claim 4, Ahn discloses a method, wherein time resources for reception of the first broadcast signaling are according to a configuration from a predetermined set of configurations (Ahn teaches, on Page 14, section [83], that the radio frame may use at least one configuration among downlink-uplink configurations shown in Table 1), and wherein the frequency resources include resource blocks, the resource blocks each including a number of subcarriers (Ahn teaches, on Page 7, section [41], that he OFDM symbol may be referred to as an SC-FDMA symbol or a symbol duration. A resource block (RB) is a resource allocation unit, and includes 12 consecutive subcarriers).
Regarding claims 8 & 15, please refer to the rejection of claim 1, above.
Regarding claims 11, 18, please refer to the rejection of claim 4, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-3, 5-7, 9-10, 12-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joon K. Ahn et al (WO 2009116751 A2) in view of Ali Taha et al (US 20070260851 A1).
For Claims 2, 9, 16, Ahn discloses all of the claimed subject matter with the exception that the SIB includes a bitmap with size equal to a size of a set of time resources for the first broadcast signaling, and wherein each element of the bitmap indicates presence or absence for the first broadcast signaling in a corresponding time resource.
           However, Taha in analogous art teaches that the SIB includes a bitmap with size equal to a size of a set of time resources for the first broadcast signaling, and wherein each element of the bitmap indicates presence or absence for the first broadcast signaling in a corresponding time resource (Taha teaches, in ¶ 0048, lines 22-28, that the SIB scheduling bitmap may be a table having a plurality of (e.g., 2048) memory locations, with each location containing, for example, either a "1" or a "0". Having a "1" in location n can imply that the UE 105 should decode the N-BCCH starting at SFN 2n. Having a "0" in location n may indicate that the UE 105 does not need to decode SFNs 2n and 2n+1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Ahn with the SIB scheduling bitmap taught in Taha. The motivation is so that sleep time intervals for the UE may be determined based upon the various SIBs to be acquired. Thereby attaining energy savings for the UE [Taha, ¶ 0047].
Regarding claims 3, 10, 17, Ahn discloses a method, wherein the set of time resources for the first broadcast signaling are for broadcast signaling in a first cell (Ahn teaches, on Page 10, section [61], that SIB-4 (SIB Type4) contains information about the serving frequency and intra-frequency neighboring cells relevant for cell re-selection (including cell re-selection parameters common for a frequency as well as cell specific re-selection parameters)).
For Claims 5, 12, 19, Ahn discloses all of the claimed subject matter with the exception that a first time resource for the first broadcast signaling is determined as a function of a system frame number.
           However, Taha in analogous art teaches that a first time resource for the first broadcast signaling is determined as a function of a system frame number (Taha teaches, in ¶ 0048, lines 22-28, that the UE 105 may associate System Frame Numbers (SFN) with each of the SIBs identified from the MIB). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Ahn with the SIB scheduling taught in Taha. The motivation is so that sleep time intervals for the UE may be determined based upon the various SIBs to be acquired. Thereby attaining energy savings for the UE [Taha, ¶ 0047].
Regarding claims 6, 13, 20, Ahn discloses a method, further comprising: receiving a physical downlink shared channel (PDSCH) in a time resource from the set of time resources and over the second frequency resources (Ahn teaches, on Page 10, section [60], that SIBs are transmitted on PDSCH mapped to Downlink Shared Channel (DL-SCH)).
Regarding claims 7, 14, Ahn discloses a method, further comprising: receiving a parameter indicating a periodicity for the set of time resources (Ahn teaches, on Page 10, section [62], that The MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms. The MIB is scheduled in subframe #0 (first subframe) of radio frames. SIB-1 uses a fixed schedule with a periodicity of 80 ms and repetitions made within 80 ms).

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. Examiner will respond in the rebuttal that follows:

I.  Double Patenting
The outstanding nonstatutory double patenting rejection is hereby maintained for failure to timely file the necessary terminal disclaimer (s).



II. REJECTION UNDER 35 U.S.C. § 102
Examiner respectfully disagrees with Applicant’s argument that the emphasized claim limitations are not found in the cited reference: 
“receiving, in first frequency resources, first broadcast signaling that provides a master information block (MIB), wherein the MIB indicates second frequency resources; and 
receiving, in the second frequency resources, control signaling scheduling second broadcast signaling that provides a system information block (SIB),” as recited in claim 1 (see remarks, page 8).
As an initial matter, MPEP 2181 instructs that the claim limitations be given their broadest reasonable interpretation consistent with the specification. However, there appears to be no mention/recitation of first frequency resource or second frequency resource in applicant’s disclosure. Therefore, Examiner believes that Ahn’s a first resource allocation and a second resource allocation are sufficient and proper to reject the claim limitations, absent 
 Similar to Applicant’s specification, Ahn teaches, on Page 5, section [33], that the technique, method and apparatus described can be applied to a frequency division duplex (FDD) system or time division duplex (TDD) system. In the FDD system, uplink transmission and downlink transmission may use same time but different frequency bands.
Consequently, Ahn teaches, on Page 12, section [71], that in step S510, a UE receives a first resource allocation … The first resource allocation may be include in a MIB on the PBCH and may include a PHICH resource and a PHICH duration in a second subframe. Ahn also teaches, on Page 11, section [66], that a UE receives an MIB 300 on a PBCH, and acquires a resource allocation of a PHICH included in the MIB 300. On the basis of the resource allocation of the PHICH, the UE acquires a resource region of the PHICH in a subframe at which an SIB-1 310 is transmitted. And Ahn further teaches, on Page 12, section [73]-[75], that in step S540, the UE receives a second resource allocation of the control channel on a third downlink channel in the second subframe …and the second resource allocation of the control channel is includes in a SIB, e.g. SIB-1.
Additionally, since Ahn teaches the UE acquires a resource region of the PHICH in a subframe at which an SIB-1 310 is transmitted, Examiner is of the opinion that the PHICH is the control signaling the schedules the reception of the SIB. 
Moreover, Ahn teaches, on Page 10, section [62], that SIB-1 uses a fixed schedule with a periodicity of 80 ms and repetitions made within 80 ms. Thus the SIB is scheduled, contrary to Applicant’s argument.

arguing limitations which are not claimed,” (see MPEP 2145 (VI)). In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is no SIB reception based on the information indicated by the MIB) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim requires “receiving … control signaling,” not the reception of a SIB.
Finally, Ahn discloses on Page 10, section [58], that FIG. 6 shows an example in which resource regions of a PDCCH and a PHICH are allocated in a control region. A UE first acquires an MIB that is system information, and then acquires a resource region of the PHICH by using resource allocation information, i.e., PHICH resource Ng and the PHICH duration m. Thus, the PDCCH can be detected by monitoring the PDCCH within the resource region of the PDCCH. Monitoring implies attempting to decode each of the PDCCHs in the control region. This above citation of Ahn is similar to Applicant’s own disclosure ,which states in part on paragraph 0087 that “UE 116 needs to know a PHICH configuration to be able to receive PDCCH which, in turn, is typically needed to receive DL-SCH”.
Accordingly, the cited reference discloses each and every limitation recited by Claim 1. Independent claims 8 and 15, which recite analogous limitations to those of claim 1, are also rejected in a manner similar to claim 1. Therefore, claims 8 and 15 are also not yet patentable over the cited reference for at least the same reasons.
wherein the frequency resources include resource blocks, the resource blocks each including a number of subcarriers,” (see remarks Page 11). 
The reason being Ahn teaches, on Page 14, section [83], that the radio frame may use at least one configuration among downlink-uplink configurations shown in Table 1. Ahn further teaches, on Page 7, section [41], that the OFDM symbol may be referred to as an SC-FDMA symbol or a symbol duration. A resource block (RB) is a resource allocation unit, and includes 12 consecutive subcarriers
Accordingly, for at least this reason, Examiner respectfully submits that Claim 4 is not yet patentable over the cited reference. Claims 11 and 18, which recite analogous limitations to those of claim 4, are also rejected in a manner similar to claim 4. Therefore, claims 11 and 18 are also not yet patentable over the cited reference for at least the same reasons.


III. REJECTION UNDER 35 U.S.C. § 103 
Claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20 were rejected under 35 U.S.C. § 103 as being unpatentable over Ahn in view of U.S. Patent Application Publication No. 2007/0260851 (“Taha”). This rejection is respectfully maintained.

Accordingly, in view of the above response, the rejection of claims 1-20 in this office action is hereby made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419